Citation Nr: 1326621	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of an injury of the mesocolon vessel, status post laparotomy, to include anxiety and depression, resulting from treatment received in January 2009, with subsequent follow-up care.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

In this case, the evidence of record show that, during a laparoscopic ventral hernia repair in January 2009, conducted at the Houston VA Medical Center, the VA surgeon nicked the Veteran's transverse mesocolon vessel, resulting in bleeding and a larger incision in the upper left quadrant than would normally be associated with an epigastric and umbilical hernia repair.  The Veteran has claimed that, as a result of that surgical error, he has anxiety and depression, to include the fear of additional surgery.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show:  (1) Disability or additional disability; (2) that VA treatment was the cause of that disability; and (3) that there was an element of fault on the part of VA in providing the treatment, or that the disability resulted from an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care to the Veteran's condition after such care has stopped.  38 C.F.R. § 3.361(b) (2012).  The Board notes that actual causation is required.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care and that the Veteran has an additional disability does not establish cause.  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment, it must be shown that such care caused the Veteran's additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2012).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 

Here, the Veteran claims that he has a current psychiatric disability which is the direct result of the January 2009 surgical error.  The evidence of record shows that he was fearful of eye surgery in December 2011.  He complained of stressors in his life on March 12, 2012.  He canceled an eye surgery due to fear and anxiety on March 29, 2012.  A posttraumatic stress disorder (PTSD) screen was positive in July 2012, at which time he attributed that stress and anxiety to service and to the January 2009 surgery.  The Veteran and his representative have repeatedly argued that a VA psychiatric examination should be provided to determine whether the Veteran suffers from a current psychiatric diagnosis which was the direct result of the procedure in question.

The Board further notes that the Veteran is competent to report observable symptomatology, such as symptoms of fear and anxiety.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report that he suffers from psychiatric symptomatology which began following the January 2009 surgery.  However, medical evidence is required to diagnose any current psychiatric disability and provide an opinion as to whether any current disorder is related to that incident.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the medical evidence of record, to include the January 2009 surgical reports and his subsequent reports of anxiety, in addition to his competent lay statements, his claim should be remanded for a VA psychiatric examination to determine whether any current disability is etiologically-related to residuals of his procedure.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the Veteran's statements in support of his claim and prior VA medical evidence of record.  The rationale for the requested opinion should be provided.  The examiner should address whether it is it at least as likely as not (50 percent or greater probability) that any current psychiatric disability is etiologically-related to the Veteran's January 2009 VA surgical procedure, to include an injury of the mesocolon vessel, status post laparotomy.  The examiner should discuss whether any disability was the result of the accidental nicking of the mesocolon vessel.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

